Citation Nr: 1808822	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  13-31170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to nonservice-connected pension benefits.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to August 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and May 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's current lumbar spine disability had its onset in service. 

2.  The Veteran did not have active service during a period of war.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability are met. 
38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2017).

2.  The Veteran's military service does not meet threshold service eligibility requirements for VA nonservice-connected pension benefits.  38 U.S.C. §§ 101, 5107 (West 2012); 38 C.F.R. §§ 3.1, 3.2(f), 3.2(i), 3.3(a)(3) (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Lumbar Spine Disability

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Moreover, certain chronic conditions such as arthritis may be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service.  38 U.S.C. §§ 1101, 1131; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).  A disorder may be service-connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).

The Veteran asserts that his current lumbar spine disability had its onset in-service. 
Here, the Veteran has a current lumbar spine disability including spondylosis and a herniated nucleus pulposus status post fusion.  See Private Treatment Records; February 2011 VA Examination Report. 

The issue that remains disputed is whether the Veteran's current lumbar spine disability had its onset in service, manifested to a compensable degree within one year of separation, or is otherwise related to service.  To this end the evidence is conflicting. 

Evidence in support of the Veteran's claim includes the Veteran's service treatment records showing numerous complaints of back pain.  The Veteran's entrance examination was negative for back pain, and on his July 1990 separation report of medical history he reported recurrent back pain.   In addition, an August 1989 treatment note, in handwriting that is somewhat obscure, seems to indicate that the Veteran had "spondylosis with low back pain."  A separate treatment note from August 1989 again shows complaints of low back pain and also stated, "x-rays: spondylosis."  

In addition, the Veteran has continually indicated that his back pain continued after separation.  See June 2012, August 2012, November 2013, and March 2013 Statements.  He further indicated that although he experienced chronic back pain continuously since separation he continued to work after separation.  Id.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

Evidence against the Veteran's claim includes medical evidence showing that the Veteran injured his back at work in October 1991 while lifting something heavy causing a herniated disc and requiring numerous surgeries.  See Private Treatment Records; February 2011 VA Examination. 

The Veteran was afforded a VA lumbar spine examination in February 2011, and in a January 2012 addendum medical opinion, the examiner opined that the Veteran's current lumbar spine disability was not related to service.  The examiner reasoned that the Veteran had low back pain on and off since 1989 and his x-rays were normal.  After service, the Veteran rotated his back while lifting heavy wood.  An MRI showed a ruptured disk.  This was followed by laminectomy with fusion.  The Veteran then had another surgery in 1993 due to failure of solidification of the fusion and a third surgery in November 1995.  

Based on the foregoing, the Board finds that evidence is in relative equipoise.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current lumbar spine disability - to include lumbar spondylosis - is related to his low back pain in service.  Service connection for a lumbar spine disability is granted. 




Nonservice-connected Pension

Under VA regulations, the payment of nonservice connected pension benefits is provided to Veterans who are permanently and totally disabled from a nonservice connected disability, which is not the result of willful misconduct, but only where the Veteran has the requisite active military service during a "wartime" period.  
38 U.S.C. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).

A Veteran meets the service requirements of that section if he or she served in active military, naval or air service under one of the following conditions: (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from service for a service connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Here, the Veteran's personnel records indicate that he served on active duty from January 4, 1985 to August 1, 1990.  VA regulations establish which dates constitute periods of war.  See 38 C.F.R. § 3.2.  In this case, the Vietnam War era ended May 7, 1975.  The next period of war did not begin until August 2, 1990.  Thus, the Veteran did not serve during a period of war.

As such, the Board finds that the Veteran does not meet the basic eligibility requirements for non-service connected pension benefits, and the claim is denied. 38 U.S.C. § 1521; 38 C.F.R. § 3.3.


ORDER

Entitlement to service connection for a lumbar spine disability is granted. 

Entitlement to nonservice-connected pension benefits is denied. 


REMAND

The Veteran seeks entitlement to a TDIU. Prior to this decision, the Veteran was not service connected for any disabilities.  Entitlement to TDIU depends on the Veteran's overall disability rating.  This decision grants service connection for a low back disability, an initial evaluation and effective date will be assigned.  As such, the issue of entitlement to a TDIU is inextricably intertwined with the initial evaluation and effective date assigned.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Assign an initial rating for the now service- connected lumbar spine disability.

2.  Thereafter, readjudicate the Veteran's TDIU claim. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


